UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1883


KEVIN ROBERTSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee,

          and

RICHARD M. KREMEN,

                Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-02553-WDQ)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Robertson, Appellant Pro Se.   Jonathan D. Carroll, Bruce
R. Ellisen, John Schumann, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin    Robertson     appeals    the    district      court’s   order

affirming the bankruptcy court’s order dismissing his complaint

challenging certain tax collection activities by the Internal

Revenue   Service.         We   have    reviewed    the   record    and   find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.          Robertson v. United States, No. 1:13-cv-

02553-WDQ   (D.     Md.    July   30,    2014).      We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          AFFIRMED




                                          2